DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the first action on the merits.

Claim Objections
Claims 9-10 are objected to because of the following informalities:
Claim 9, line 4 stated “proximate to a a seat pan; and”, but should be amended to state –proximate to a seat pan; and—
Claim 9, line 7 stated “…having a an inlet…”, but should be amended to state –having an inlet—
Claim 10, line 1 stated “…the plurality inflatable airbags…”, but should be amended to state –the plurality of inflatable airbags—

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-11 of Akoma, U.S. Patent No. 11,124,145 in view of Ishida et al. (US 20150274110).
Regarding Claim 1, Akoma (US 11,124,145) claims an airbag system for repositioning a seat occupant in a moving vehicle during a potentially injurious event, comprising: a first and second inflatable airbag respectively disposed proximate to a front and rear portion of a seat pan, and 7an inflation control device controlling deployment of the first and second 8inflatable airbags, the inflation control device operatively communicative with the 9first and second inflatable airbags, the inflation control device comprising: 10a programmable controller controlling inflation parameters of the first and 11second inflatable airbags to achieve a desired lift, subject to monument 12constraints; and 13anananasdfasdfan inflation device configured to inflate the 14first inflatable airbag and the second inflatable airbag, the 15inflation device performing: 16receiving a signal from a sensor device indicating detection of the 17potentially injurious event comprising an acceleration/deceleration above a pre-18defined magnitude of force; and 19responsive to receiving the signal, deploying the connected airbags to an 20inflated state, thereby repositioning the seat occupant by upwardly raising the seat 21occupant to a pre-specified height; 22wherein the first and second inflatable airbags are deployed independently 23in a timed sequence with the second inflatable airbag being deployed before the 24first inflatable airbag, thereby lifting the seat occupant's torso before lifting the 25seat occupant's knees.
Akoma (US 11,124,145) does not claim 13a plurality of inflation devices, each one configured to inflate each one of the 14first inflatable airbag and the second inflatable airbag.
Ishida et al. teaches an airbag system for protecting a seat occupant in a moving vehicle during an injurious event, comprising a first (61) and second (71) inflatable airbag disposed (fig. 1; see 6) proximate a vehicle seat (3), wherein a plurality of inflation devices (62a, 72a) are configured to inflate each of the airbags. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the claimed airbag system of Akoma (US 11,124,145) in view of the teachings of Ishida et al. such that the airbag system comprised a plurality of inflation devices, each on configured to inflate each of the first and second inflatable airbag, as by doing so, the airbag system assembly would be simplified in that each airbag would be inflated by a separate inflation device, also improving the speed at which the individual airbags are inflated by increasing the amount of inflation devices used to inflate the airbags. 

Regarding Claims 2-8, claims 2-6 and 10-11 of Akoma (US 11,124,145) disclose all of the limitations found within the pending claims. 

Allowable Subject Matter
Claims 9-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616